DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons. 
Claim 1 recites the limitation "each tube" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the heat transfer elements” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agee (US 10,434,484).
Regarding claim 1, the reference Agee discloses a method to increase heat transfer capacity in a vertical tubular reactor (1) comprising a plurality of reactor tubes (6), the method 2comprising: 3inserting at least one heat transfer element (23) into each tube (6) of the vertical tubular 4reactor (1), wherein each heat transfer element (23) comprises two or more legs of equal length 5that are curved and do not have cross fins and where each leg terminates in a foot (24) in 6thermal contact with an inside wall of the tube (6) (see col. 5, lines 33-46; col. 7, lines 16-22; col. 9, lines 6-13; Figs. 1 and 3a).
Regarding claim 3, the reference Agee discloses the method, wherein inserting the at least one heat transfer element into the 2tube comprises pressing the heat transfer element into the tube with no brazing, welding, glue, or 3other bonding agent (see col. 7, lines 16-22; col. 9, lines 6-13).
Regarding claim 6, the reference Agee discloses the method, wherein the heat transfer elements are fabricated from sheets of any metal or extruded from aluminum (see col. 7, lines 13-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agee (US 10,434,484).
Regarding claim 5, the claim depends from claim 1 such that the reasoning applied to claim 1 above is applied herein for the dependent portion of the claim. The reference Agee does not specifically disclose cutting the heat transfer element to a length that is between three and fifty times the outside diameter of the heat transfer element such that 14the length of the tube intended for receiving the heat transfer elements divided by the length of a single heat transfer element is an integer. However, the reference Agee teaches that a plurality of heat transfer elements may be inserted in sections into each reactor tube (see col. 5, lines 60-64; col. 7, lines 48-51). Thus, in view of the teachings of Agee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cut the heat transfer element to a length that is between three and fifty times the outside diameter of the heat transfer element such that 14the length of the tube intended for receiving the heat transfer elements divided by the length of a single heat transfer element is an integer, as claimed by applicant, since the reference Agee teaches that a plurality of heat transfer elements built in sections can be inserted into each reactor tube (see col. 5, lines 60-64; col. 7, lines 48-51).

Allowable Subject Matter
Claims 2, 4, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein each heat transfer element further comprises two or more sub-legs that are curved and do not have cross fins and do not touch the inside wall of the tube, as required in claim 2.
Regarding claim 4, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: where adjusting the outer dimensions of the heat transfer element comprises pressing the heat transfer element through a die to compress or expand the heat transfer element, as required in claim 4.
Regarding claim 7, the claim would be allowable because the prior art of record does not disclose or fairly suggest the process steps of: inserting a semi-rigid guide tool into the tube before installing the heat transfer elements; and removing the guide after installing the heat transfer elements; where the guide is capable of fitting between two of the legs of the heat transfer element, such that as the heat transfer elements are inserted into the tube and pushed into place, the heat transfer elements fit over the guide and are pushed into the tube sequentially end to end, filling the tube, while the guide assures that the heat transfer elements stay in a fixed orientation, as required in claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Wilson et al. (US 2,198,555) teaches placing elongated, corrugated tubes, vanes or flexible spiders (25) of heat conducting material, as inserts, within reaction tubes (1) of a shell-and-tubes heat exchanger reactor to improve the heat transfer from within the reaction tubes through the walls of the tubes to a heat exchange medium surrounding the tubes (see page 1, right column, line 51 to page 2 left column line 30; Figs. 1-6). 
The reference Dankowski (US 4,190,105) teaches a heat transfer insert (31) for insertion into a  heat exchange tube (30) (see Abstract Fig. 3). The insert (31) includes a longitudinal core (33), with a plurality of fins or legs (32) depending radially from the core (33). The fins or legs (32) have a tip section (34) formed with a curved contour but with an outer diameter slightly larger than the inside diameter of the heat exchange tube (30). The fins or legs (32) are sufficiently thin to permit flexing of the tip sections (34) to take on the contour of the inner surface of the heat exchange tube when inserted into the tube (see col. 4, lines 20-60; Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774